DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's preliminary amendment filed 09 October 2020 is acknowledged.  Claims 2-41 have been cancelled.  Claim 1 has been amended.  Claims 42-77 have been added.  Claims 1 and 42-77 are pending and under consideration.


Information Disclosure Statement
The information disclosure statements filed 12 June 2020 and 24 February 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Specification
The disclosure is objected to because a hyperlink is present at paragraphs [0030] and [0531].  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 42-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 55, 67, and 75 each recite “wherein the hyaluronidase is rHuPH20 recombinant hyaluronidase”.  This limitation is insolubly ambiguous in view of the specification’s disclosure and prior art.  While it is rarely appropriate to issue an Office action containing only a rejection under 35 U.S.C. 112(b), in this case, until the metes and bounds of the hyaluronidase used in the compositions and methods claimed is established, it is not possible for the Office to provide a substantive examination of the current application, particularly with respect to enablement, prior art, and potential double patenting.  At present, it is not clear if Applicant is claiming a genus of any “recombinant human PH20 hyaluronidase”,  a genus of any “soluble recombinant human PH20 hyaluronidase”, a particular species of recombinant human hyaluronidase that is SEQ ID NO: 22, or a particular species of recombinant human hyaluronidase that is the form found in HYLENEX®.  A discussion of the reasons for the inability of the Office to interpret what is or is not encompassed by the “wherein” clause follows.
A “hyaluronidase” is a one of family of enzymes that degrade hyaluronic acid.  As reviewed by G.I. Frost, Expert Opin. Drug Deliv. 4(4):427-440 (2007) (“Frost;” PTO-892), they were first identified as “spreading factors”, subsequently characterized based on their digestion product, and eventually cloned and sequenced.  The term “hyaluronidase” is therefore generic and the Specification in multiple locations use the term hyaluronidase generically.  E.g., [0007].  

Frost, WO2004078140, and Bookbinder et al., J. Control. Release 114:230-241 (2006) (“Bookbinder;” PTO-892) all describe truncations of full length PH20 that each resulted in a soluble protein that was active at neutral pH.  Frost Figure 2; WO2004078140, at [0563], Bookbinder at Section 2.1 and 3.1.  WO2004078140 describes multiple secreted truncations with higher activity than the GPI anchored protein.  [0563].  WO2004078140 also teaches that the secreted proteins lack the long native leader peptide.  [0567].  Each of the truncations lacking the leader peptide is a soluble recombinant human PH20 hyaluronidase.  
The Specification at [00107] indicates that “rHuPh20 is a recombinant hyaluronidase (HYLENEX® recombinant) and is described in Int. Pat. Publ. No. WO2004/078140.”  But as noted above, WO2004078140 describes multiple recombinant hyaluronidases that are human.  WO2004078140 does not identify any one of those recombinant proteins as “rHuPH20” or as HYLENEX®.  The term “rHuPH20” is used by Bookbinder for “a 447 amino acid human PH20 sequence devoid of the GPI anchor attachment motif”.  Bookbinder at Section 3.1 on page 233.  Bookbinder does not, however, provide the amino acid sequence of “rHuPH20”.  Frost at 2.2 also uses the term “rHuPH20” for a particular recombinant human hyaluronidase.  In this case the term is applied to the expression product of a cDNA encoding amino acids 1-482 of PH20, 
In [0008], the Specification notes that the invention provides a pharmaceutical composition comprising an anti-CD38 antibody and a hyaluronidase rHuPH20 having the amino acid sequence of SEQ ID NO: 22.”  The Specification at [00106] also states: “In some embodiments, the hyaluronidase is rHuPH20 having the amino acid sequence of SEQ ID NO: 22.”  Similar language is used at [00176], [00179], and [00182] (“In some embodiments, the hyaluronidase is rHuPH20 (SEQ ID NO: 22).”).  But SEQ ID NO: 22 is the full length, GPI-linked, PH20 protein containing the leader sequence and, as indicated in [0563] of WO2004078140, the GPI-linked form has minimal hyaluronidase activity. 
If “rHuPh20 recombinant hyaluronidase” is interpreted as a single species that is the polypeptide set forth in SEQ ID NO: 22, then the claims recite a hyaluronidase that at best has minimal enzymatic activity.  This interpretation seems inconsistent with the uses described in the Specification but is supported by the Specification’s disclosure in the multiple locations that indicate that rHuPH20 has the amino acid sequence of SEQ ID NO: 22.  If “rHuPh20 recombinant hyaluronidase” is interpreted as any recombinant human PH20 hyaluronidase described in WO2004/078140, then there are multiple species encompassed by the term, one of which is SEQ ID NO: 22 (i.e., the full length, GPI-linked protein).  It is also not clear that “rHuPh20 recombinant hyaluronidase” can be properly interpreted as limited to the hyaluronidase contained in HYLENEX®.  The record does not establish what is contained within the trademarked term.  And the mark itself cannot be used in a claim because a trademark is 
For these reasons, given the conflict within the Specification’s disclosure and the lack of a sufficient record to determine the metes and bounds of the currently recited “rHuPH20 recombinant hyaluronidase”, all of the current claims are ambiguous.  At present there is no clear basis in the Specification or references of record for relying upon a particular interpretation of the metes and bounds of “wherein the hyaluronidase is rHuPH20 recombinant hyaluronidase”.  Appropriate correction or clarification is required.  





Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 42-77 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-37 of copending Application No. 17/116,835 (pub’d as US20210095042 (PTO-892)) (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Although as noted above the claims are insolubly ambiguous, in this case the copending application contains the same ambiguous term and the same specification, each claiming priority back to the same parent application.  Accordingly, irrespective of how the term is eventually interpreted, it must be the same in each application and so the claims, although ambiguous, are the same.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 42-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 17/116,822 (pub’d as US20210107991 (PTO-892)) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claim recite the antibody and rHuPH20 recombinant hyaluronidase components in terms of mg/mL or U/mL.  While the instant claims are directed to a specific volume, each small volume equivalent would have been obvious to the ordinary artisan prior to the effective filing date of the claimed invention, particularly in view of the co-pending claims that require subcutaneous administration where only smaller volumes are tolerated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although as noted above the claims are insolubly ambiguous, in this case the copending application contains the same ambiguous term and the same specification, each claiming priority back to the same parent application.  Accordingly, irrespective of how the term is eventually interpreted, it must be the same in each application and so the claims, although ambiguous, are not patentably distinct.





Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643